Citation Nr: 1605774	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  08-09 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sarcoidosis, to include as due to gas exposure.

2.  Entitlement to service connection for fibrillation of the heart, to include as secondary to sarcoidosis.

3.  Entitlement to service connection for a liver disorder, to include as secondary to sarcoidosis.

4.  Entitlement to service connection for conjunctivitis of the eyes, to include as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The appellant had service with the Army National Guard of Michigan and Reserve service in the United States Army with inactive duty for training (INACDUTRA) in 1995 and active duty for training (ACDUTRA) from August 1995 to December 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma and an April 2009 rating decision of the RO in Detroit, Michigan.  The appellant testified at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In April 2012, the Board remanded the appellant's claims to obtain a VA opinion as to the etiology of the appellant's sarcoidosis.  The Board asked that the examiner address the evidence from the appellant's ACDUTRA service treatment records and the post-service treatment records.  Additionally, the Board requested an opinion as to any possible relationship between the appellant's thyroid lobectomy, dry cough, and dyspnea and her sarcoidosis.  

A VA opinion was obtained in May 2012, but the opinion provided is unclear.  The examiner checked a box stating an opinion that the appellant's sarcoidosis was "less likely than not" related to her active duty service.  However, in the text of the rationale provided, the examiner noted the slow progress of the disease and the mild restrictive disease of the appellant, and stated that it is "at least as likely as not (50/50 probability) that the disease was present at the time of service."  Based on the contradictory opinions provided, the Board requests clarification of the opinion by the examiner, if available.  If the examiner who provided the May 2012 opinion is no longer available, the RO should obtain a new opinion.

Last, the claims of entitlement to service connection for fibrillation of the heart, liver disorder, and conjunctivitis of the eyes, all claimed as secondary to sarcoidosis, must also be remanded, as they are inextricably intertwined with the claim for entitlement to service connection for sarcoidosis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  Return the appellant's claims file to the examiner who provided the May 2012 opinion.  Ask the examiner to clarify the opinion provided in the May 2012 VA examination, and specifically state whether it is at least as likely as not (a 50 percent probability) that the appellant's sarcoidosis was incurred in (began during) service or was caused by her active duty service, to include exposure to gas during training.  If the examiner who provided the May 2012 opinion is no longer available, request a new opinion from an appropriate substitute.  Request that the examiner discuss the in-service complaints of shortness of breath and swollen ankles as well as the appellant's thyroid disorder and surgery, the January and November 2005 records which reflect that the appellant had a dry cough since her thyroid surgery, the clinical evidence of denials of dyspnea between separation from service and 2005, and the appellant's report of the development of wheezing in 2004 or 2005.  The rationale for any opinion expressed should be set forth.  If deemed necessary by the examiner in order to provide the requested opinion, schedule a VA examination of the appellant and have that examiner review the claims folder in conjunction with the examination, and provide the requested opinion.

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




